DETAILED ACTION
Examiner submit a Corrected Notice of Allowability, because in the previous Notice of Allowance filed on April 14, 2022 was incorrected.  The form PTOL-37 has a mistake in the box 3, examiner allowed claims 1 – 2, 5, 7 – 13, 15 – 22, 24 – 25 and 27 – 28, which is incorrect.  The correct allowable claims are 1 – 3, 5, 7 – 13, 15 – 22, 24 – 25 and 27 – 28.  Examiner corrected the PTOL-37, with the correct claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1, 5, 7, 10, 15, 18, 24 and 27 and canceling claims 4, 6, 14, 23 and 26 by the amendment submitted by the applicant(s) filed on March 23, 2022.  Claims 1 – 3, 5, 7 – 13, 15 – 22, 24 – 25 and 27 – 28 are pending in this application. 

Double Patenting
The previous Double Patenting rejection of claims 18 – 21, 23 and 25 are withdraw.
From MPEP 804 I B.1.(b)(i) Application has earliest effective U.S. filing date
If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" nonstatutory double patenting rejection in the other application(s) into a nonstatutory double patenting rejection when the application with the earliest U.S. effective filing date issues as a patent.

Allowable Subject Matter
Claims 1 – 3, 5, 7 – 13, 15 – 22, 24 – 25 and 27 – 28 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites a system for combining multi-mode and single-mode illumination beams structure including the specific structure limitation of beam-shaping optics configured to reshape a profile of the combined illumination beam to a spot-shaped profile at a sample plane; and a scanning mirror positioned between the beam-shaping optics and the sample plane and configured to controllably scan the spot-shaped illumination profile to form a line-shaped illumination profile at the sample plane, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Claim 10 recites a system for producing illumination having a line-shaped profile structure including the specific structure limitation of wherein the beam-shaping optics are configured to reshape a profile of the combined illumination beam to a spot-shaped profile at a sample plane; and wherein the beam shaping optics includes a scanning mirror configured to controllably scan the spot-shaped illumination profile so as to form the line-shaped illumination profile at the sample plane, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Claim 18 recites a imagining system structure including the specific structure limitation of wherein the beam-shaping optics are configured to reshape a profile of the combined illumination beam to a spot-shaped profile at the sample platform, and wherein the beam shaping optics includes a scanning mirror configured to controllably scan the spot-shaped illumination profile so as to form the line-shaped illumination profile at the sample platform, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
The closest art: the reference Hunter et al. (US 2012/0105967) in Figure 1, Abstract and paragraphs [0013 and 0017] teaches a laser, a correction optics, a beam-combining optics.  Disclosed is an optical combiner for combining multiple laser beams in a flow cytometer. A dichroic beam combiner is used to combine a second laser beam with a first laser beam so that the two beams are collinear. A beam size adjuster is utilized to adjust the size and convergence/divergence of the second laser beam so that both laser beams focus in a vertical direction at the same location on a stream in the flow cytometer. A cylindrical lens with a vertically oriented axis in the focusable beam shaping optics can also be adjusted to adjust the location of the focus point of the two beams in the horizontal direction.
The reference Murakami (US 20080123509) in Figure 1, Abstract and paragraphs [0046 – 0047] teaches a single-mode laser and multi-mode laser.
The reference Perchak (WO-9708509) in Figure 1 and Page 7, Lines 2 – 7 teaches beam adjuster for reducing the beam, the beam adjuster include a simple spherical lens or a cylindrical lens.
The prior art Hunter, Murakami and Perchak alone or in combination failed to teach or suggest beam-shaping optics configured to reshape a profile of the combined illumination beam to a spot-shaped profile at a sample plane; and a scanning mirror positioned between the beam-shaping optics and the sample plane and configured to controllably scan the spot-shaped illumination profile to form a line-shaped illumination profile at the sample plane (claim 1), and/or wherein the beam-shaping optics are configured to reshape a profile of the combined illumination beam to a spot-shaped profile at a sample plane; and wherein the beam shaping optics includes a scanning mirror configured to controllably scan the spot-shaped illumination profile so as to form the line-shaped illumination profile at the sample plane (claim 10) and/or wherein the beam-shaping optics are configured to reshape a profile of the combined illumination beam to a spot-shaped profile at the sample platform, and wherein the beam shaping optics includes a scanning mirror configured to controllably scan the spot-shaped illumination profile so as to form the line-shaped illumination profile at the sample platform (claim 18).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


      /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828